ORDER DENYING APPEAL
This matter comes before the Fort Peck Court of Appeals on a Notice of Appeal filed by James A. BigHorn, Office of Prosecutor, Fort Peck Tribes. The appeal is from final judgments of the Fort Peck Tribal Court, dated January 7, 2016, wherein a jury found the Defendant Michael Todd “Not Guilty” of three offenses: Criminal Endangerment, (count 1), Criminal Endangerment (count 2), and DUI.
Under Title II CCOJ § 205(a) “The Tribes shall have no right of appeal from a jury verdict of “not guilty” in criminal cases ...”
ACCORDINGLY, the appeal is denied and the judgments affirmed.